Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 1 of 13 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION
                                     Case No.:

 IRVIN BAILEY,

                Plaintiff,

 vs.

 DOLGENCORP, LLC,

                Defendant.
                                       /


                   DEFENDANT, DOLGENCORP, LLC’S
       NOTICE OF REMOVAL AND SUPPORTING MEMORANDUM OF LAW


         Defendant, DOLGENCORP, LLC, by and through its undersigned counsel,

 pursuant to 28 U.S.C. Section 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446 hereby

 removes the circuit court case (as hereinafter defined) from the Circuit Court of the

 Eighteenth Judicial Circuit in and for Brevard County, Florida, to the United States

 District Court for the Middle District of Florida, Orlando Division. In support hereof, the

 Defendant states as follows:

         1.     On or about September 10, 2020, a civil action was filed in the Circuit

 Court of the Eighteenth Judicial Circuit in and for Brevard County, Florida with said case

 being captioned IRVIN BAILEY V. DOLGENCORP, LLC, Case No: 2020-CA-42075.

 This is a personal injury case based on alleged negligence arising from premises liability.




                                           Page 1 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 2 of 13 PageID 2




         2.      The removing party is the Defendant in the above-described action.

         3.      On or about September 28, 2020, Defendant was served with a Summons

 and Complaint through service upon Corporation Service Company, its registered agent.

 This was Defendant’s first notice that this lawsuit was filed.

         4.      At the time that the Complaint was served, Plaintiff’s demand was in

 excess of thirty thousand dollars ($30,000.00) exclusive of all interest and costs which is

 within the jurisdictional limits of the circuit court.

         5.      On October 16, 2020, Defendant’s counsel served a Request for

 Admission on Plaintiff, IRVIN BAILEY, requesting Plaintiff to admit that he was

 seeking damages exclusive of interest, costs and attorney’s fees in excess of seventy-five

 thousand dollars ($75,000.00). A copy of Defendant’s First Request for Admission to

 Plaintiff is attached hereto as Exhibit “A”.

         6.      On October 28, 2020 Plaintiff’s counsel served Plaintiff, IRVIN

 BAILEY’s, Response to Defendant’s First Request for Admissions. A copy of Plaintiff’s

 Response to Defendant’s First Request for Admissions is attached hereto as Exhibit “B”.

 Based on Plaintiff’s Response to Defendant’s Request for Admission, this matter was not

 removable at that time.

         7.      On October 16, 2020, Defendant also served First Interrogatories to

 Plaintiff. A copy of Defendant’s First Interrogatories to Plaintiff is attached hereto as

 Exhibit “C”. Interrogatory number twenty-two (22) specifically asked in part:

         “Do you contend that you have suffered damages in excess of seventy-five

 thousand dollars ($75,000.00)?”


                                          Page 2 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 3 of 13 PageID 3




        8.      On December 23, 2020, Plaintiff served his Verified Answers to

 Defendant’s First Interrogatories.    Defendant’s counsel received Plaintiff’s Verified

 Answers to Defendant’s First Interrogatories on December 23, 2020.           A copy of

 Plaintiff’s Verified Answers to Defendant’s First Interrogatories, is attached hereto as

 Exhibit “D”.

        9.      In Plaintiff’s Answers to Defendant’s First Interrogatories; interrogatory

 number twenty-two (22) specifically asks in part:

                22. Do you contend that you have suffered damages in excess

                of seventy-five thousand dollars ($75,000.00)?

                      a. The dollar amount for each medical damage you claim
                         that you have suffered including the exact amount of
                         the medical provider.

                      b. The amount you currently claim you are entitled for
                         future lost medical damages.

                      c. The amount that you currently claim that you have
                         incurred in lost wages.

                      d. The amount you currently reasonably claim you will
                         incur in future lost wages.

                      e. The reasonable value which you claim you are entitled
                         to for pain and suffering.

                      f. Please identify specifically any other damages you claim
                         you have incurred.

                PLAINTIFF ANSWERED AS FOLLOWS:

                22.      Yes.

                         a. The medical dollar amount is unknown as bills
                            continue.


                                        Page 3 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 4 of 13 PageID 4




                       b. Future medical amount is unknown.

                       c. None and

                       d. Still suffering

 (Exhibit “D”) (Emphasis added.)

        Based on Plaintiff’s Verified Answers to Defendant’s First Interrogatories;

 interrogatory number twenty-two (22), this matter was still not removable at that time.

        Thus, although Plaintiff suggested that Plaintiff intended the amount in

 controversy exceeded seventy-five thousand dollars ($75,000.00), Plaintiff did not

 provide any basis even though Defendant specifically requested dollar amounts for

 medical bills and other damages.

        Counsel for Defendant did not believe that simply the “yes” response to

 Interrogatory Number 22 was satisfactory to meet Defendant’s burden of proof that the

 amount in controversy exceeded seventy-five thousand dollars ($75,000.00). Counsel for

 Defendant is aware that Middle District of Florida Courts have held that simple

 admissions which are conclusory and lack factual support are not sufficient to establish

 the amount in controversy. See, e.g., Bienvenue v. Wal-Mart Stores, East, LP, No. 8:13-

 cv-1331-T-33TGW, 2013 WL 5912096, at *4 (M.D. Fla. June 19, 2013) and Pugliese v.

 Texas Roadhouse, Inc., No: 5:17-cv-392-Oc-PRL (M.D. Fla. Dec. 11, 2017). Thus,

 Plaintiff’s incomplete answer to Interrogatory Number 22 alone, did not establish the

 amount in controversy in this matter.




                                         Page 4 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 5 of 13 PageID 5




        10.     Subsequently, on February 2, 2021, Plaintiff, IRVIN BAILEY, was

 deposed by Defendant’s counsel. Plaintiff, IRVIN BAILEY, was asked the following

 questions and answered as follows:

                Q       Do you contend that you’re owed more than 75,000 in pain and

                        suffering from Dollar General as a result of this incident?

                A       Yes.

                Q       And you’re owed medical expenses as well; correct?

                A       Yes, sir. And the reason that I say that, since you’re asking, is

                        because I - - I’m losing my ability to get around and I’m - - I’m

                        losing the use of my left hand without some medical and stuff

                        and I’m not gonna say that I’m fixing to get medical on my left

                        hand but I’ve got to adapt to not being able to use it.

 (Deposition of Plaintiff, IRVIN BAILEY, Page 86 - Line 22 through Page 87, Line 8.)

 (Emphasis added.)

        A copy of Plaintiff’s Deposition Transcript, taken February 2, 2021 and received

 by Defendant’s counsel on February 5, 2021, is attached hereto as Exhibit “E”.

        Plaintiff is seeking more than seventy-five thousand dollars ($75,000.00) just for

 his allegations of pain and suffering in this matter. Plaintiff’s Complaint in paragraph 15

 also includes damages for “disability, disfigurement, mental anguish, loss of capacity for

 the enjoyment of life, expense of hospitalization, medical and nursing care and

 treatment.” (sic)    Further, paragraph 11 of Plaintiff’s Answers to Interrogatories

 identified past medical bills as follows:


                                         Page 5 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 6 of 13 PageID 6




             Medical Provider                                                    Charges
 Brevard County Fire Rescue                                                    $ 736.00
 Mid Florida Ortho                                                             $18,565.88
 NeuroSkeletal Imaging                                                         $ 3,568.00
 Rockledge Regional Medical Center                                             $ 1,619.00
 Injury Centers of Brevard                                                     $ unknown
 Cocoa Fire Department                                                         $ unknown
                                 TOTAL                                         $24,488.88


 Thus, past medical bills and Plaintiff’s claim for pain and suffering greatly exceed this

 Court’s jurisdictional threshold.

        11.     Plaintiff’s response to Defendant’s specific question at deposition,

 establishes the jurisdictional threshold of this Court. Pursuant to the requirements of 28

 U.S.C. Section 1446(b), even though the case was not removable based on the initial

 pleading, “a removal may be filed within thirty (30) days after receipt by the Defendant

 through service or otherwise a copy of an amended pleading, motion, order, or other

 paper from which it may first be ascertained that the case is one which is or has become

 removable”.

        12.     Thus, Plaintiff’s response to Defendant’s question at deposition on

 February 2, 2021, confirms that the Plaintiff admits that he is seeking damages exclusive

 of interest, costs and attorney’s fees in excess of seventy-five thousand dollars

 ($75,000.00) which exceeds the seventy-five thousand dollar ($75,000.00) jurisdictional

 limitations of this Court.

        13.     Defendant’s counsel received Plaintiff’s Deposition Transcript on

 February 5, 2021. This Notice of Removal is filed within thirty (30) days after receipt of




                                       Page 6 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 7 of 13 PageID 7




 Plaintiff’s Deposition Transcript by Defendant’s counsel in the above-described action.

 Thus, we have promptly filed this Notice of Removal.

        14.     At all times material hereto the Plaintiff, IRVIN BAILEY, was and is a

 citizen and resident of the State of Florida.

        15.     At all times material hereto the Defendant, DOLGENCORP, LLC, was

 and is a Foreign Limited Liability Company organized in the State of Kentucky.

 DOLGENCORP, LLC filed its Articles of Organization in the State of Kentucky in 2008.

 (Please see Exhibit “F”)

        16.     At all times material hereto the Defendant, DOLGENCORP, LLC has

 been incorporated in the State of Kentucky since 1973. (Please see Exhibit “F”)

        17.      At all times material hereto the Defendant, DOLGENCORP, LLC’S

 principal place of business is 100 Mission Ridge, in Goodlettsville, Tennessee. (Please

 see Exhibit “F”)

        18.     At all times material hereto the Defendant, DOLGENCORP, LLC is a

 subsidiary of DOLLAR GENERAL CORPORATION, whose principal place of business

 is also 100 Mission Ridge, in Goodlettsville, Tennessee. (Please see Exhibit “F”)

        19.     The above-described action wholly involves citizens of different states and

 this Court has original jurisdiction over the present action pursuant to 28 U.S.C. § 1332.

 As Plaintiff, IRVIN BAILEY, is a citizen of the State of Florida and Defendant,

 DOLGENCORP, LLC is a citizen of the States of Kentucky and Tennessee, and as this

 Court and Division encompasses the place where the above-described action is pending,

 removal to this Court is proper pursuant to 28 U.S.C. § 1441(a).


                                         Page 7 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 8 of 13 PageID 8




        20.     A copy of this Notice of Removal has been filed in the Circuit Court of the

 Eighteenth Judicial Circuit in and for Brevard County, Florida with a copy being attached

 hereto as Exhibit “G”.

        21.     In compliance with Local Rule 4.02 (b) of the United States District Court

 of the Middle District of Florida and 28 U.S.C. § 1446, copies of all State court

 processes, pleadings, orders and other papers or exhibits of every kind, that have been

 filed in the State court action have been filed separately.

        WHEREFORE, Defendant, DOLGENCORP, LLC, respectfully requests that the

 state court case now pending in the Circuit Court of the Eighteenth Judicial Circuit in and

 for Brevard County, Florida be removed to the United States District Court for the

 Middle District of Florida, Orlando Division.

   MEMORANDUM IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL

                                I.     STATEMENT OF CASE

        Plaintiff alleges in his Complaint that on or about the 17th day of May, 2019,

 Plaintiff, IRVIN BAILEY, was walking into the Dollar General store when he tripped on

 a floor mat that was placed by the door and fell to the ground. Plaintiff, IRVIN BAILEY,

 asserts the following damages in his Complaint, stating that he “suffered bodily injury

 and resulting pain and suffering, disability, disfigurement, mental anguish, loss of

 capacity for the enjoyment of life, expense of hospitalization and medical and nursing

 care and treatment.” Additionally, Plaintiff, IRVIN BAILEY, asserts his damages “are

 either permanent or continuing and he will continue to suffer the losses in the future.”

 Plaintiff’s Complaint demanded damages in excess of thirty thousand dollars


                                         Page 8 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 9 of 13 PageID 9




 ($30,000.00). Subsequently, Plaintiff testified that he was seeking more than seventy-five

 thousand dollars ($75,000.00) in pain and suffering damages alone. Plaintiff’s past

 medical bills, which are also alleged damages in this case total twenty-four thousand four

 hundred eighty-eight dollars ($24,488.88). Clearly, just the past medical bills and the

 pain and suffering exceed seventy-five thousand dollars ($75,000.00). Plaintiff asserted

 in his response to the deposition question, that he admits that he is seeking damages

 exclusive of interest, costs and attorney’s fees in excess of seventy-five thousand dollars

 ($75,000.00).    Defendant’s counsel received this response in Plaintiff’s Deposition

 Transcript, on February 5, 2021.

                      II.        FEDERAL COURT JURISDICTION

        Pursuant to 28 U.S.C. § 1332, District Courts have original jurisdiction of all civil

 actions where the matter in controversy exceeds the sum or value of seventy-five

 thousand dollars ($75,000.00), exclusive of interest and costs and is between, among

 other things, citizens of different states.     Pursuant to 28 U.S.C. § 1332 (c)(1) a

 corporation is deemed a citizen of any state where incorporated or where its principal

 place of business is located.

        While the Plaintiff merely alleges damages in excess of the minimum jurisdiction

 of the circuit court, Plaintiff, IRVIN BAILEY, has now affirmatively alleged that the

 damages in this matter exceed the seventy-five thousand dollar ($75,000.00)

 jurisdictional requirement of the district court based on Plaintiff’s admission at deposition

 that he contends that he has suffered damages in excess of seventy-five thousand dollars

 ($75,000.00).

                                         Page 9 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 10 of 13 PageID 10




         At the time of filing the Complaint, Plaintiff, IRVIN BAILEY, demanded in

  excess of thirty thousand dollars ($30,000.00), which is below this Court’s jurisdictional

  limits. However, Plaintiff, IRVIN BAILEY, has admitted in his deposition that he has

  suffered damages in excess of seventy-five thousand dollars ($75,000.00). As set forth in

  Baker v. Firestone Tire & Rubber Company, 537 F. Supp. 244 (S.D. Fla. 1982) and

  Richman v. Zimmer, Inc., 644 F. Supp. 540 (S.D. Fla. 1986) a determination of the

  amount in controversy should be made by a fair reading of the Complaint and is not

  limited to the Plaintiff’s allegations of jurisdictional amount. In Baker, the Court found

  that despite the minimum jurisdictional allegation, the pleading satisfied the removal

  threshold based on allegations that, “…the plaintiff sought to recover for permanent and

  serious injuries…pain, disfigurement, disability, loss of wages, loss of earning

  capacity…”. Plaintiff’s answer in his deposition when considered in the context of

  Plaintiff’s damages and medical bills claim, unequivocally establish that Plaintiff, IRVIN

  BAILEY, contends that he has suffered damages in excess of seventy-five thousand

  dollars ($75,000.00).

         In this action, at the time of filing the Complaint, Plaintiff’s demand was in excess

  of thirty thousand dollars ($30,000.00). When Plaintiff answered Defendant’s Request

  for Admission, the case was not removable. Additionally, when Plaintiff answered

  Defendant’s First Interrogatories, the case was still not removable. Subsequently, at

  Plaintiff’s deposition on February 2, 2021, Plaintiff admitted that he has suffered

  damages in excess of seventy-five thousand dollars ($75,000.00). Thus, Defendant is

  justified in relying on Plaintiff’s good faith representation that Plaintiff’s claim in this


                                        Page 10 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 11 of 13 PageID 11




  matter exceeds seventy-five thousand dollars ($75,000.00). Defendant has filed this

  Notice of Removal within thirty (30) days of receiving Plaintiff’s Deposition Transcript.

  Plaintiff’s Deposition Transcript, which was received by Defendant’s counsel on

  February 5, 2021, constitutes “other paper” within the meaning of 28 U.S.C. Section

  1446(b) and thereby provides Defendant with notice that the potential damages from the

  lawsuit could exceed the jurisdictional amount. See Rahwar v. Nootz, 863 F. Supp. 191

  (D.N.J. 1994).

         Plaintiff, IRVIN BAILEY’s admission at deposition satisfies the seventy-five

  thousand dollar ($75,000.00) removal threshold. Further, Plaintiff’s assertion of damages

  arising from the allegations of injury in this matter clearly show that Plaintiff contends

  entitlement to damages in excess of seventy-five thousand dollars ($75,000.00). Since

  the amount in controversy exceeds seventy-five thousand dollars ($75,000.00) and as

  complete diversity of citizenship exists, this Court has original jurisdiction pursuant to 28

  U.S.C. Section 1332.

                             III.    REMOVAL AND VENUE

         As this Court has original jurisdiction, the present case may be removed pursuant

  to 28 U.S.C. § 1441. This removal is effected pursuant to the terms of 28 U.S.C. § 1446

  and in compliance with said statute, this Notice of Removal is accompanied by copies of

  all process, pleadings, and orders served upon the Defendant. Venue is proper pursuant to

  28 U.S.C. § 1441 as the United States District Court for the Middle District of Florida,

  Orlando Division, encompasses Brevard County where the state action is pending.




                                         Page 11 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 12 of 13 PageID 12




                                    IV.     TIMELINESS

         28 U.S.C. § 1446 (b) requires that when a case is not removable at the initial

  pleading, “a Notice of Removal may be filed within thirty (30) days after receipt by the

  Defendant through service or otherwise of a copy of an amended pleading, motion, order

  or other paper from which it may first be ascertained that the case is one which is or has

  become removable.” Although this case was not removable when Plaintiff responded to

  Defendant’s Request for Admission, nor was it removable when Plaintiff answered

  Defendant’s First Interrogatories; when Defendant received Plaintiff’s Deposition

  Transcript on February 5, 2021, Defendant timely sought to properly remove this action.

         WHEREFORE, Defendant, DOLGENCORP, LLC, requests this Court to take

  jurisdiction of this action to the exclusion of any further proceedings in State court and in

  accordance with law.

  Dated: March 5, 2021.

                                                Respectfully submitted,

                                                s/Russell F. Bergin
                                                Russell F. Bergin, Esquire
                                                Florida Bar No: 0887560
                                                Law Office of Russell F. Bergin, P.A.
                                                698 W. Highway 50
                                                Clermont, Florida 34711-2921
                                                Telephone: (352) 394-5888
                                                Facsimile: (352) 394-8558
                                                russ@berginlaw.com
                                                amy@berginlaw.com
                                                lara@berginlaw.com
                                                Counsel for Defendant
                                                Trial Counsel


                                          Page 12 of 13
Case 6:21-cv-00427-GAP-DCI Document 1 Filed 03/05/21 Page 13 of 13 PageID 13




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 5, 2021, I electronically filed the foregoing

  with the Clerk of the Court via the Florida Courts E-Filing Portal System, which will

  send a Notice of Electronic Filing to the following:


  Jonathan I. Rotstein, Esquire                l.bonner@rotstein-shiffman.com
  Law Office of Rotstein & Shiffman, LLP       m.otto@rotstein-shiffman.com
  309 Oakridge Blvd., Suite B                  t.dallarosa@rotstein-shiffman.com
  Daytona Beach, FL 32118
  Attorney for Plaintiff

                                               s/Russell F. Bergin
                                               Russell F. Bergin, Esquire
                                               Florida Bar No.: 0887560
                                               Law Office of Russell F. Bergin, P. A.
                                               698 W. Highway 50
                                               Clermont, FL 34711-2921
                                               Telephone: 352-394-5888
                                               Facsimile: 352-394-8558
                                               Russ@berginlaw.com
                                               Amy@berginlaw.com
                                               Attorney for Defendant




                                        Page 13 of 13
